Citation Nr: 1136656	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO. 08-16 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for calcaneal tendonitis.

2. Entitlement to a higher initial rating for migraine headaches (diagnosed as migraine cephalgia), currently rated as noncompensably disabling from November 1, 2006, and 10 percent disabling from August 26, 2009.

3. Entitlement to service connection for bronchitis.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for bilateral pes planus.

7. Entitlement to service connection for left foot disability, claimed as deformed toes of the left foot.

8. Entitlement to service connection for right foot disability, claimed as deformed toes of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a rating decision dated in December 2008 the RO denied the Veteran's claims for service connection for pes planus and for left and right foot disability claimed as deformity of the toes. A notice of disagreement was received in May 2009 and a statement of the case was issued in August 2009. Lay statements attesting to the Veteran's problems with her feet from active service forward feet were received in June 2010, along with a statement under the header "Supporting documents for Appeal."  

Service treatment records pertaining to physical rehabilitation for Achilles tendon disability in May 2006 and June 2006 include findings of pes planus, a fact that has not been considered by RO adjudicators and was noted by in-service acquaintances who submitted statements in support of her claim in June 2010.  Under the circumstances the Board will waive the requirement for a timely substantive appeal and will accept her appeal received in June 2010 as sufficient to establish appellate jurisdiction over her claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (statute is clear on its face that the 60-day period for filing substantive appeal is not a jurisdictional bar to the Board's adjudication of a matter; thus, it is akin to those court-promulgated filing rules that the Supreme Court has described as claim-processing rules, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly). 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

It appears from limited post-service records of treatment submitted by the Veteran that she has been receiving medical care through Patients First in Glen Allen, Virginia, from the time of discharge from service in October 2006 through at least February 2008. She has submitted several records of post-service treatment from Patients First. In September 2009, the Veteran responded to an RO notice letter by submitting an authorization for release of medical records from Patients First for treatment of migraines, sinusitis, bronchitis, and hemorrhoids for the months of September 2006 and October 2006 only, which would predate her discharge from active service in October 2006, and may pre-date her initial treatment at Patients First. 

In response the RO requested that Patients First provide all records of treatment of the Veteran from the months September 2006 and October 2006. Patients First replied that "[w]e have thoroughly checked our records and are unable to find indications of treatment on or between the dates requested."  


It appears to the Board likely that the Veteran began treatment at Patients First in November 2006 and that she had meant to submit an authorization for release of medical information from Patients First for the approximate time of her discharge from service forward, through the present time. 

VA has actual notice that Patients First was her primary care provider in November 2006 and for years thereafter. The RO/AMC must seek to obtain an appropriate authorization for release of medical information from the Veteran and procure all in-service relevant treatment records (if any) and post-service relevant treatment records at Patients First, to include treatment for migraines, sinusitis, bronchitis, and hemorrhoids, as identified by the Veteran in September 2009. See 38 U.S.C.A. § 5103A(a)-(c). 

The Veteran must then be afforded new VA examinations that take into account these post-service records of treatment for both her increased ratings claims and her service connection claims on appeal. See 38 U.S.C.A. § 5103A(d).

Service treatment records include diagnoses of hemorrhoids, sinusitis and bronchitis, and findings of pes planus during physical therapy. Post-service records of treatment include treatment for bronchitis. The Veteran is competent to relate continuing symptoms of previously diagnosed bronchitis, sinusitis and hemorrhoids, and foot disability from active service forward. See 38 C.F.R. § 3.159(a)(2). 

Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran has bronchitis, sinusitis, or hemorrhoids, or foot disability that began during service or is related to some incident of service is required in adjudication of her claims. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA examination reports do not reflect that VA examiners sufficiently reviewed the Veteran's relevant service treatment records in association with September 2006 or August 2009 VA examinations. The examination reports do not note the finding of a partial tear of the Achilles tendon during service, and under-state the frequency of treatment for headaches, sinusitis, bronchitis and hemorrhoids. The examination reports appear to be based largely on the Veteran's general recollection of her medical history. 

In order to facilitate efficient review by a VA examiner, the Board has reviewed the six service department envelopes of service treatment records for the Veteran's 20-year-plus period of active service and has associated service treatment records that may be relevant to the Veteran's claims on appeal in the service department envelope marked "ORIGINAL 1 of 5."  This includes many pages of pertinent service treatment records, including MRI evidence of a partial tear of the Achilles tendon, and diagnoses and treatment of recurrent migraine headaches, bronchitis, sinusitis, and hemorrhoids. 

The relevant service treatment records and VA and private post-service records of treatment must be referenced to the VA examiner's attention in connection with the VA examinations to be scheduled, so that the examiner may come to conclusions based on an accurate history of the Veteran's service-connected disabilities and the disabilities for which she seeks service connection. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding in pertinent part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence).

Further, a handwritten note from the Veteran, enclosed with the STRs and dated November 17, 2006, states that additional documents had been inserted "in my medical records since my evaluation."  It is impossible to tell which records were added. Any service treatment records added on or about November 17, 2006, would not have been available for review at the September 2006 pre-discharge VA examination.

The Board will also seek clarification as to why a September 2006 report of a pulmonary function test performed in conjunction with a VA examination includes an assessment of acute respiratory illness. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion).

In November 2009 the RO received, apparently from the Veteran, a CD-ROM disc. A deferred rating decision dated in December 2009 indicates that the CD-ROM disc contains X-ray images of the right ankle from September 9, 2006. 

The CD-ROM appears to consist of in-service MRI images (rather than X-ray images) of the right ankle dated September 9, 2006, reports of which were already in the service department envelopes in the claims file but had been overlooked by both RO adjudicators and VA examiners. Neither the RO nor the Board is medically competent to interpret the contents of the CD-ROM and it should be reviewed in connection with the VA examination of the right ankle. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated her for bronchitis, sinusitis, hemorrhoids, disabilities of the feet, and service-connected headaches and Achilles tendon disabilities during the period from September 2006 forward, including from November 1, 2006 (the day after discharge from service) through the present time. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all relevant records of treatment from Patients First from September 1, 2006, forward, including from November 1, 2006 (the day after discharge from service), through the present time. 

(c) The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for VA examinations with appropriate clinicians. 

The following considerations will govern the examinations:

(a) The claims file and a copy of this remand will be made available to the examiners, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiners, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) A respiratory examination must be scheduled, the purpose of which is to determine whether the Veteran has experienced post-service bronchitis or sinusitis that began during service or is related to any incident of service.

(i) A diagnosis for each upper and lower respiratory disorder found at examination must be provided. The examiner must be referenced to the fact that the Veteran is service-connected for asthma, but not for bronchitis or sinusitis.

(ii) The examiner must review the service treatment records in the service department envelope labeled "ORIGINAL 1 of 5" to gain an understanding as to the nature and frequency of the Veteran's episodes of in-service bronchitis and sinusitis.

(iii) The examiner must provide clarification as to why a September 2006 report of a pulmonary function test performed in conjunction with a VA examination includes an assessment of acute respiratory illness (see September 8, 2006, page headed DOCUMENTATION OF PULMONARY FUNCTION STUDY, with entry entitled Acute Respiratory Illness Present check-marked to indicate "Yes."

(iv) The examiner must review the Patients First record of treatment in November 2006 that includes a diagnosis of acute bronchitis with a history of a productive cough for the past three weeks (which would date the onset of a productive cough to just prior to discharge from active service).

(v) The examiner must indicate whether the Veteran has experienced post-service bronchitis or sinusitis, and if so, whether the post-service condition is chronic or recurrent or began during active service, or is related to any incident of service.

(d) An examination must be scheduled to determine the whether the Veteran has experienced post-service hemorrhoids that began during service or are related to any incident of service. 

(i) The examiner's attention will be directed service treatment records that show diagnosed and treatment of external hemorrhoids on January 19, 1989; external hemorrhoids on April 29, 1991; external hemorrhoid tags at 3, 6, and 7 o'clock with small fissures on February 7, 1997. The Veteran has also indicated her hemorrhoids were treated or examined shortly before or after discharge from service, though medical records of this treatment are not currently associated with the claims file (but may be received as a result of actions directed in this remand).
 
(e) A neurological examination must be scheduled to determine the nature and extent of the Veteran's migraine headaches from October 2006 forward.

(i) The examiner must indicate the frequency of the Veteran's migraine headaches and whether she experiences prostrating attacks.

(ii) If the Veteran experiences prostrating attacks, the examiner must indicate whether the attacks would reasonably be described as "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," or would better be characterized as some lesser degree of severity or frequency.

(iii) The examiner must be referenced to a Patients First record of treatment for migraine headaches in February 2007.

(iv) The examiner must provide findings as to the impact of the service-connected headaches on the Veteran's social and occupational functioning and her ordinary activities of daily life.
 
(v) If there is a medical basis for supporting or questioning the history and symptoms related by the Veteran, the examiner must discuss this, with a fully reasoned explanation.

(f) An orthopedic examination must be scheduled for the purposes of 1) determining the nature and extent of the Veteran's Achilles tendonitis and 2) determining whether the Veteran has pes planus or deformity of the toes that began or worsened during service or is related to some incident of service.

(i) The examiner must review the computer disc received from the Veteran (see service department enveloped marked "Naval Medical Center Portsmouth CD X-ray" in the claims file) in November 2009 and discuss the contents of the results. If it is a September 9, 2006, MRI image file of the right ankle, a report of which is in the service treatment records (see service department envelope marked "ORIGINAL 1 of 5"), the examiner must so state. 

(ii) The examiner must review in-service September 2006 MRI findings to include focal partial low grade tear of approximately one-third of the Achilles tendon along the anterior surface, associated with moderate-to-severe amount of fluid with the retrocalcaneal bursa.

(iii) The examiner must review records of in-service physical therapy in May 2006 and June 2006 that include findings of pes planus in conjunction with treatment for an Achilles tendon disorder.

(iv) The examiner must provide findings as to the likely impact of the Veteran's partially torn Achilles tendon as imaged by MRI in September 2006 on her level of disability beginning on November 1, 2006 (the day of her discharge from service).

(v) To the extent ascertainable, the examiner must indicate whether the Veteran's partially torn Achilles tendon has healed, whether the tendon is permanently impaired or weakened, or whether the tear is permanent and still exists. If the Achilles tendon is weakened or still partially torn the examiner must discuss the effects on the range of motion, stability, pain and fatigability of the ankle.

(vi) The examiner must report the complete range of motion for the right ankle. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(vii) The examiner must discuss the impact of the Veteran's service-connected disability of the Achilles tendon on her social and occupational functioning and her ordinary activities of daily life.

(viii) The examiner must provide a finding as to whether the veteran has pes planus and whether she has any other disorder of the feet, to include deformed toes.  For each such disorder diagnosed, the examiner must provide an opinion as to whether the disorder began or worsened during service, or is related to any incident of service. In making this determination the examiner must be referenced to reports of physical therapy in May 2006 and June 2006 that include findings of pes planus, and lay statement received from acquaintances of the Veteran as to her in-service symptoms, received in June 2010. If there is a medical basis to support or doubt the finding of pes planus in May 2006 and June 2006 in-service physical therapy records, the examiner must provide a fully reasoned explanation for any such finding. 

(g) In all conclusions, each examiner must identify and explain the medical basis or bases, with identification of the evidence of record. Each examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

(h) If an examiner finds that he or she cannot provide a requested opinion without resort to pure speculation, he or she must so state, with a fully reasoned explanation for any such finding. Examples of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the field of medicine, or a lack of adequate medical records from which to form an opinion.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

